Therefore, we conclude that the district court did not err by denying his
                petition. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2



                                              /-15L4"-1l 1          , C.J.
                                          Hardesty



                Parra guirre                              Douglas




                cc: Hon. Douglas Smith, District Judge
                     Kevin Antoine Banks
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 This
                           court received appellant's pro se motion for appointment of
                counsel. We deny the motion as moot.


SUPREME COURT
        OF
     NEVADA

                                                      2
(0) I947A